—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered August 1, 2000, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s objections were preserved for appellate review, the prosecutor’s challenged remarks for the most part either constituted fair response to defense counsel’s summation (see People v Phillips, 285 AD2d 477, 478), or were cured by the court sustaining the defendant’s objection and providing instruction to the jury (see People v Burrell, 178 AD2d 422). To the extent that any inappropriate remarks remained uncured, they were harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Stith, 291 AD2d 576; People v Ryant, 278 AD2d 345). Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.